DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitation that the thickness of the piezoelectric element is based at least in part on the activation frequency. Since the thickness of an element would be fixed, it is unclear if the claim should be interpreted as the thickness is chosen based on the frequency.
Regarding claim 9, the claim comprises limitations similar to claim 8 above with regard to a dimension of the piezoelectric element.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassubek et al. US Patent Application Publication 2017/0010146 (hereinafter referred to as Kassubek and Lynnworth US Patent 4,735,097 (hereinafter referred to as Lynnworth)
Regarding claim 1, Kassubek discloses a transducer for non-invasive measurement, comprising: 
A piezoelectric element 48, a host material 46, wherein the piezoelectric element is mounted to a first face of the host material, wherein a second face of the host material is configured to be mounted to a wall of a vessel configured to hold a liquid (paragraph 0049), wherein when the second face of the host material is mounted to the wall of the vessel, the transducer when activated at an activation frequency is configured to launch a Lamb wave into the wall of the vessel (abstract, paragraphs 0046, 0050), and wherein the transducer is configured such that a phase velocity of the Lamb wave in the wall of the vessel is greater than a speed of sound in the liquid held by the vessel (equation 2 in paragraph 0045 discloses that the phase velocity must be greater than the speed of sound in the liquid in order to satisfy the cosine calculation). Kassubek does not explicitly teach the piezoelectric element as being a shear-type piezoelectric element as claimed. 
Lynnworth teaches a piezoelectric transducer for use in a fluid monitoring system comprising a shear piezoelectric transducer (column 6, lines 14-21). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Lynnworth with those of Kassubek in order to allow for a lower velocity wave than a longitudinal wave and to reduce noise in the system.
Regarding claims 4 and 5, Kassubek teaches in paragraph 0088 for example, the relationship between the sound velocity and the wall of the vessel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen materials and arraignments which would allow for any desired speed of the waves to be chosen in order to achieve the most accurate measurements from the generated Lamb waves based on a desired speed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Kassubek teaches the relationship between wall thickness and activation frequency as shown in fig. 10 and described in paragraph 0088 for example.
Regarding claim 7, figs.3 and 4 of Kassubek disclose the limitations as claimed with regard to the dimensions and location of the piezoelectric element.
Regarding claims 8-11, Kassubek discloses in paragraph 0088 the activation frequency being based on the dimensions of the elements in the device. It would have been obvious to one of ordinary skill in the art at the time of filing to have chosen the elements and dimensions thereof to be of any desired value to generate the desired waves to ensure the correct, accurate measurements are being conducted in the system since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In doing so, the direction of propagation of the Lamb wave would be based on the chosen dimensions 
Regarding claim 12, paragraph 0046 of Kassubek discloses using the activation frequency to change the direction of the propagation of the leaking Lamb wave as claimed. 
Regarding claim 13, Kassubek discloses as seen in fig. 3 for example, the first face of the host material angled to the second face of the host material as claimed. 

Regarding claim 14, Kassubek discloses a method for non-invasive measurement, comprising: 
Mounting a transducer 48 to a vessel containing liquid, the transducer comprising a piezoelectric element and a host material 46, wherein the piezoelectric element is mounted to a first face of the host material, wherein a second face of the host material is mounted to a wall of a vessel and activating the transducer at an activation frequency to launch a Lamb wave into the wall of the vessel (abstract, paragraphs 0046, 0050), a phase velocity of the Lamb wave in the wall of the vessel is greater than a speed of sound in the liquid held by the vessel (equation 2 in paragraph 0045 discloses that the phase velocity must be greater than the speed of sound in the liquid in order to satisfy the cosine calculation). Kassubek does not explicitly teach the piezoelectric element as being a shear-type piezoelectric element as claimed. 
Lynnworth teaches a piezoelectric transducer for use in a fluid monitoring system and method comprising a shear piezoelectric transducer (column 6, lines 14-21). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Lynnworth with those of Kassubek in order to allow for a lower velocity wave than a longitudinal wave and to reduce noise in the system.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassubek and Lynnworth as applied to claim 1 above, and further in view of Nagashima US Patent Application Publication 2010/0244629 (hereinafter referred to as Nagashima).
Regarding claims 2 and 3, Kassubek and Lynnworth disclose the claimed invention but do not explicitly teach the use of a ceramic piezoelectric element or the host material comprising polyamide as claimed. Nagashima teaches a piezoelectric element comprising a ceramic element 5a and a coating of polyamide. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Nagashima with those of Kassubek and Lynnworth to use the ceramic element and polyamide as the host material since to provide a common and reliable piezo element since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861